       Case 4:19-cr-06049-SMJ       ECF No. 88   filed 03/06/20   PageID.284 Page 1 of 2




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Stephanie Van Marter
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                         UNITED STATES DISTRICT COURT
 7
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
     UNITED STATES OF AMERICA,                    )
 9
                                                  )
10                     Plaintiff,                 )        4:19-CR-06049-SMJ-1
11
                                                  )
           vs.                                    )   Motion To Expedite Hearing
12                                                )
13
     IVAN RENTERIA CASTILLO                       )   Date: 3/9/2020 @ 6:30 p.m.
                                                  )   Without Oral Argument
14                     Defendant.                 )
15
                                                  )

16         Plaintiff, United States of America, by and through William D. Hyslop, United
17 States Attorney for the Eastern District of Washington, and Stephanie Van Marter,

18 Assistant United States Attorneys for the Eastern District of Washington, submits the

19 following Motion To Expedite Hearing without oral argument on the United States’
20 Motion For Extension Of Time To File Response to Defendant’s Motion to Dismiss

21 Indictment (ECF No. 85).

22
           DATED March 6, 2020.
23                                          William D. Hyslop
24                                          United States Attorney

25                                          s/ Stephanie Van Marter
26                                          Stephanie Van Marter
                                            Assistant United States Attorney
27

28

29 Motion to Expedite Hearing - 1
       Case 4:19-cr-06049-SMJ     ECF No. 88    filed 03/06/20   PageID.285 Page 2 of 2




                                        CERTIFICATION
 1
           I hereby certify that on March 6, 2020, I electronically filed the foregoing with
 2
     the Clerk of the Court using the CM/ECF System which will send notification of such
 3
     filing to the following, and/or I hereby certify that I have mailed by United States
 4
     Postal Service the document to the following non-CM/ECF participant(s):
 5

 6         Adam R. Pechtel
           Pechtel Law PLLC
 7
           21 N Cascade St
 8         Kennewick, WA 99336
 9

10                                          s/Stephanie Van Marter
                                            Stephanie Van Marter
11
                                            Assistant United States Attorney
12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

29 Motion to Expedite Hearing - 2
